United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3022
                                    ___________

Ahmed El Balguiti,                       *
                                         *
                     Petitioner,         * On Petition for Review from
                                         * Immigration and Naturalization
      v.                                 * Service.
                                         *
Immigration and Naturalization           *      [UNPUBLISHED]
Service,                                 *
                                         *
                     Respondent.         *
                                    ___________

                               Submitted: April 12, 2001

                                   Filed: April 18, 2001
                                    ___________

Before BOWMAN and FAGG, Circuit Judges, and VIETOR,* District Judge.
                           ___________

PER CURIAM.

       Ahmed El Balguiti, a citizen of Morocco, entered the United States in 1981.
Two years later, in 1983, the Immigration and Naturalization Service (INS) issued
Balguiti an order to show cause charging him with deportability. Seeking to extend his
stay, Balguiti applied for asylum and withholding of deportation. After an Immigration
Judge denied his requests, Balguiti filed a petition for review. We denied his petition

      *
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa, sitting by designation.
in September 1993. Balguiti moved to reopen, asking permission to apply for
suspension of deportation under 8 U.S.C. § 1254(a)(1) (1994) based on his physical
presence in the United States for more than seven years. The Board of Immigration
Appeals denied the motion in July 2000, holding Balguiti is ineligible based on changes
made by the Illegal Immigrant Reform and Immigrant Responsibility Act of 1996. In
his petition for review, Balguiti argues the Act's changes, which stop the counting for
continuous physical presence after the alien is served with an order to show cause, are
not retroactive, and even if they were, the Board failed to consider whether another
period of continuous physical presence could accrue. Balguiti's arguments are
foreclosed by our recent decision in Afolayan v. I.N.S., 219 F.3d 784, 788-89 (8th Cir.
2000). See also Escudero-Corona v. I.N.S., No. 99-1012, 2001 WL 277743, at *4-5
(8th Cir. Mar. 22, 2001). We thus deny Balguiti's petition for review.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-